            Case 8:19-cv-01197-WFJ-AEP
            Case 8:21-cv-01128-SDM-TGW Document
                                          Document1-4
                                                   1-2 Filed
                                                        Filed05/17/19
                                                              05/10/21 Page
                                                                        Page11ofof22PageID
                                                                                     PageID21
                                                                                            5
Filing #   89307918  E-Filed 05/10/2019 11:37:08                              AM


                                                                                         IN   THE COUNTY COURT OF THE
                                                                                         SIXTH JUDICIAL CIRCUIT
                                                                                         IN AND FOR PINELLAS COUNTY
                                                                                         FLORIDA -              CIVIL DIVISION

                                                                                         CASE            NO.: 19-002860-CO
             ARIANE BRYAN,

                    Plaintiff,



             v.



             FLORENCIA PARK, LLC, a Florida Limited
             Liability Company and Unknown Defendant
             #1; and   Unknown Defendant #2,

                    Defendants.




                                               NOTICE OF APPEARANCE AND
                                            DESIGNATION OF E-MAIL ADDRESSES

                   Brian D. Rubenstein, Esq. and Daniel Nicholas, Esq. of Cole, Scott                                                    &   Kissane, P.A.


            hereby give notice of their appearance on behalf of Defendant,                                          FLORENCIA PARK,                      LLC,

            and requests      that copies of            all   motions, notices, and other pleadings heretofore or

            hereafter filed or served         in this   cause be furnished                 to the        undersigned. Further, pursuant

            to Florida   Rule of Judicial Administration 2.516, the undersigned hereby designates the

           following     primary and secondary e—mail addresses for mail service                                                             in   the   above

            referenced case.


                   Primary e—mail:               brian.rubenstein@csklegal.com
                   Secondary         e—mail:     daniel.nicholas@csklegal.com
                   Alternate e—mail:             ashley.wiIdman@csklegal.com




                                                         COLE,    SCO'I'I'      & KISSANE,      P.A.
                           4301   WEST BOY SCOUT BOULEVARD—   SUITE 400   —   TAMPA, FLORIDA 33607   —   (813)289—9300   —   (813)286—2900 FAX




***ELECTRONICALLY FILED           05/10/2019 11:37:07    AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:19-cv-01197-WFJ-AEP
Case 8:21-cv-01128-SDM-TGW Document
                            Document1-4
                                     1-2 Filed
                                          Filed05/17/19
                                                05/10/21 Page
                                                          Page22ofof22PageID
                                                                       PageID22
                                                                              6

                                                                                                            CASE            NO.: 19-002860-CO


                                            CERTIFICATE OF SERVICE

          |   HEREBY CERTIFY               that     on     this     10th day of May, 2019, a true and correct copy


of the foregoing         was    filed   with the Clerk of Pinellas                    County by using the Florida Courts e-

Filing   Portal,    which       will    send an automatic e—mail message                                            to the following parties


registered with the e—Filing Portal system:                               Lyla K. McDonald, Esq.,                            McDonald & Mince,

PLLC, eserve@mcdonaldandmincelaw.com, 801 West Bay                                                         Drive, Suite 113, Largo,                  FL

33770, (727) 667-2269, Attorney for                           Plaintiff,        Ariane Bryan and Melissa Gilkey Mince,

Esq.,         McDonald                     Mince,               PLLC,               mmince@mcdonaldandmincelaw.com;

eserve@mcdonaldandmincelaw.com, 801 W. Bay                                              Drive, Suite 113, Largo,                               FL 33770,

(727) 687-9707, Attorney for               Plaintiff,        Ariane Bryan.



                                                              COLE, SCOTT & KISSANE,                                       P.A.
                                                              Counsel for Defendant FL ORENCIA PARK,
                                                              LLC, a Florida Limited Liability Company
                                                              4301 West Boy Scout Boulevard
                                                              Suite400
                                                              Tampa, Florida 33607
                                                              Telephone (813) 864-9324
                                                              Facsimile (813) 286-2900
                                                              Primary e—mail: brian.rubenstein@csklegal.com
                                                              Secondary              e—mail:
                                                              daniel.nicholas@csklegal.com
                                                              Alternate e—mail: ashley.wildman@csklegal.com



                                                    By:       s/ Brian          Rubenstein
                                                              BRIAN            D.   RUBENSTEIN
                                                              Florida Bar No.:                     16997
                                                              DANIEL NICHOLAS
                                                              Florida          Bar No.: 47755
01 51 .0233-00/1 4078829




                                                                          2
                                              COLE, SCOTI' & KISSANE,                     P.A.
                  4301   WEST BOY SCOUT BOULEVARD   -   SUITE 400   —   TAMPA, FLORIDA 33607   -
                                                                                                   (813) 289-9300   -
                                                                                                                        (813) 286—2900   FAX
